Citation Nr: 0721845	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of head injury, originally claimed as neck pain, 
headaches and neurological disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a back injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968.  He had prior and subsequent service in the United 
States Naval Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina.

As will be explained, the Board is reopening the claims for 
service connection for residuals of head and back injuries on 
the basis of new and material evidence.  Whereupon the Board 
will REMAND these claims, along with the claim for PTSD, to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and readjudication on the 
underlying merits.


FINDINGS OF FACT

1.  In an August 1968 rating decision, the RO denied claims 
for service connection for residuals of head and back 
injuries.  The veteran was notified of that decision in a 
letter that same month but did not appeal.

2.  Some of the additional evidence since submitted, however, 
is not cumulative of evidence already of record and must be 
considered in order to fairly decide the merits of these 
claims.




CONCLUSIONS OF LAW

1.  The August 1968 rating decision that denied service 
connection for residuals of head and back injuries is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2006).

2.  But new and material evidence since has been received, so 
these claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) ("Pelegrini II"); Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002); and Charles v. 
Principi, 16 Vet. App. 370 (2002).  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).





During the pendency of this appeal, on March 3, 2006, the U. 
S. Court of Appeals for Veterans Claims (Court) issued 
another precedent decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the downstream degree of disability and 
effective date of an award in the event the claim is reopened 
and service connection granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007),

Also during the pendency of this appeal, on March 31, 2006, 
the Court issued Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Court held, with regard to a petition to reopen a finally 
decided claim, the VCAA requires VA to provide the veteran 
with notice of the evidence necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial (i.e., 
material evidence).  Kent, 20 Vet. App. at 10-11.

Here, since the Board is reopening the claims concerning the 
residuals of head and back injuries, and directing further 
development of these claims on remand followed by 
readjudicating them on the underlying merits (along with the 
claim for PTSD), the Court's holding in Kent is moot and 
there also is no need to discuss at this point whether there 
has been compliance with the other requirements of the VCAA 
until the additional development on remand is completed and 
the claims readjudicated.



II.  Applicable Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  
In other words, service connection requires competent 
evidence showing:  (1) the existence of a present disability; 
(2) incurrence or aggravation of a disease or injury in 
service; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Chronic diseases, such as degenerative arthritis, will be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, 
are service connected unless clearly attributable to 
intercurrent causes.  Where, however, chronicity of disease 
or injury in service is not shown or is legitimately 
questionable, a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection also may be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, the claimant is given the benefit of the doubt.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



III.  Factual Background

In an August 1968 rating action, the RO denied service 
connection for residuals of head and low back injuries.  The 
RO sent the veteran a letter later that same month notifying 
him of that decision and apprising him of his procedural and 
appellate rights, but he did not submit a Notice of 
Disagreement (NOD) within one year to initial an appeal, so 
that decision is final and binding on him based on the 
evidence then of record.  38 C.F.R. §§ 20.200, 20.201, 
20.1103.  Thus, new and material evidence is needed to reopen 
these claims and warrant further consideration of them on the 
underlying merits.  38 U.S.C.A. §§ 5108, 7105.  See, too, 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In denying the claims in August 1968, the RO concluded the 
veteran's service medical records (SMRs) were devoid of any 
subjective complaints, diagnoses, or clinical findings 
referable to his head or low back.  In addition, there was no 
objective clinical confirmation of any then current residuals 
involving these areas of his body.  Thus, the RO determined 
there was no medical evidence showing he had residuals of 
head and low back injuries that were either incurred in or 
aggravated by his military service.

In April 1999, the veteran filed an application at the RO to 
reopen these previously denied claims.

For applications to reopen, as here, received prior to August 
29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).



The Court has elaborated that material evidence is:  (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board must determine whether new and material evidence 
has been received since the RO's August 1968 decision, before 
proceeding further, because this threshold preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claims to adjudicate them on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the Hodge decision, the Federal Circuit Court held that 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince VA to grant a 
claim.

Here, the additional evidence submitted and otherwise 
obtained since the RO's August 1968 rating decision includes 
additional service medical records.  These records show that 
in October 1966, while stationed aboard the USS CAMUS, the 
veteran sustained a laceration to his right scalp and 
suffered from week-long migraine headaches after he being 
struck on the head by a "water wash down system block and 
tackle" and thrown against a life boat.  In January 1967, so 
also during service, he complained of constant low back pain 
that he said had begun one month earlier.  He also said the 
pain had progressed, radiating upwards into his neck and 
shoulders.  In early March 1967, while still in service, he 
received an injection of Xylocaine into his paravertebral 
muscle around the L4-5 area of tenderness.  A few days later, 
he reported to sickbay with complaints of low back pain at 
the small of his back; a "questionable history of trauma" 
to the region two days earlier was noted.  The provisional 
diagnosis was chronic back strain.  X-rays of his lumbar 
spine, taken two days later, were negative.  The report of 
his January 1968 military separation examination indicates 
his head and back were evaluated as "normal."  

Other evidence also added to the record since the August 1968 
rating action includes private and VA QTC examination 
reports, dated in March 1996 and November 1998, respectively.  
These reports show diagnoses of degenerative change of the 
lumbar spine, moderate to marked degenerative change of the 
cervical spine with enclosing hyperostotic component, along 
with L5-S1 degenerative disc disease and degenerative 
spondylosis of the cervical and lumbar spine (see the March 
1996 report, prepared by Chiropractic Radiologists, and the 
VA QTC examination report, dated in November 1998, 
respectively).  

The additional service medical records and the March 1996 and 
November 1998 private and VA QTC reports are "new" evidence 
because they were not of record at the time of the RO's 
August 1968 decision denying the claims.  However, 
these records also are "material" because they contain 
evidence of relevant injuries and symptoms during service and 
show the veteran currently has disabilities affecting his 
head and low back that may be residuals of the trauma he 
sustained in service.  These were not established facts when 
the RO denied the claims in August 1968 and are essential 
elements in the veteran establishing his entitlement to 
service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  So, as new and material evidence, these 
claims must be reopened.




ORDER

The petition to reopen the claims for service connection for 
residuals of head and low back injuries is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence of a link 
between current disability and service must be competent, 
meaning an opinion by someone having the necessary medical 
training and expertise to make this determination.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As mentioned when reopening the claims, in this case there is 
competent evidence of relevant events during service - 
namely, a laceration on the scalp, migraine headaches, and a 
low back strain.  There also is evidence suggesting 
the veteran had continuing symptoms after service, and he now 
has diagnoses of degenerative changes of his cervical and 
lumbar spine.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  
Thus, an examination is needed to obtain a medical opinion as 
to whether the veteran's current cervical and lumbar spine 
disability stems from his military service - and, in 
particular, the documented trauma he sustained, or instead is 
more likely the result of other unrelated factors.

Additional development also is needed regarding the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Service connection for PTSD requires a current diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f).

There are special provisions for PTSD claims that, as here, 
are predicated on a personal assault.  38 C.F.R. § 
3.304(f)(3) provides additional procedural safeguards and 
considerations which must be addressed prior to adjudicating 
this type of claim.  This is because history has shown that 
it is not unusual for there to be an absence of military 
records documenting the events of which the veteran 
complains.  Therefore, evidence from sources other than his 
service records may corroborate an account of a stressor 
incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).  Examples of this alternative evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.  VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

The Board also sees that the medical records in the file show 
the veteran suffers from several psychiatric disorders, not 
just his claimed PTSD, such as panic and bipolar disorders 
and severe depression.

A medical opinion is needed to determine whether there is a 
relationship between the currently diagnosed psychiatric 
disorders and events that occurred coincident with the 
veteran's military service, including comment on whether the 
record tends to suggest he has PTSD as a result of a personal 
assault in service.  
See 38 C.F.R. § 3.304(f)(3).

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
likelihood (very likely, as likely as 
not, unlikely) that any of the 
disability currently affecting his low 
back is a residual of an injury 
sustained during his military service 
from April 1966 to January 1968.  This 
includes indicating whether he had 
degenerative arthritis in this segment 
of his spine within one year of his 
discharge from service.  And to assist 
in making these critical 
determinations, have the designated 
examiner review the claims file for the 
veteran's pertinent medical and other 
history - including a complete copy of 
this remand and his service medical 
records (SMRs) reflecting that he was 
seen for low back pain in January and 
March 1967.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

2.  Also schedule the veteran for a VA 
neurological examination to determine 
the likelihood (very likely, as likely 
as not, unlikely) that any of the 
disability currently affecting his 
head/neck/cervical spine is a residual 
of an injury sustained during his 
military service from April 1966 to 
January 1968.  


This includes indicating whether he had 
degenerative arthritis in this segment 
of his spine (the cervical segment) 
within one year of his discharge from 
service.  And to assist in making these 
critical determinations, have the 
designated examiner review the claims 
file for the veteran's pertinent 
medical and other history - including 
a complete copy of this remand and his 
service medical records (SMRs) 
reflecting that he sustained a 
laceration to his scalp and experienced 
week-long migraine headaches after an 
accident aboard the USS CAMUS in 
October 1966 when he was struck on the 
head by a "water wash down system 
block and tackle."  The examiner must 
discuss the rationale of the opinion, 
whether favorable or unfavorable.

3.  As well, schedule the veteran for a 
VA psychiatric examination to determine 
the etiology of any currently diagnosed 
psychiatric disorder(s).  The claims 
file, including a complete copy of this 
remand, must be made available to the 
psychiatrist designated to examine the 
veteran, and the report of the 
examination should include discussion 
of the veteran's documented medical 
history and stressors (note:  only 
stressors that have been validated 
warrant consideration, including to the 
extent they relate to a personal 
assault).  All necessary diagnostic 
testing and evaluation should be 
performed.

The evaluating psychiatrist should 
indicate whether the veteran has PTSD 
according to the diagnostic criteria of 
DSM-IV.  If he does, the evaluating 
psychiatrist should identify the 
specific stressor(s) supporting this 
diagnosis, including insofar as whether 
there are any findings suggesting the 
alleged personal assault during service 
actually occurred, and if so, 
the likelihood (very likely, as likely 
as not, unlikely) the veteran has PTSD 
as a consequence.

The examiner should also indicate the 
likelihood (very likely, as likely as 
not, unlikely) that any other currently 
diagnosed psychiatric disorder is 
traceable back to the veteran's 
military service.

4.  Then readjudicate the claims for 
service connection on the underlying 
merits in light of the additional 
evidence.  If these claims are not 
granted to the veteran's satisfaction, 
send him a Supplemental SOC (SSOC) and 
give him and his representative an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this case.  The veteran has 
the right to submit additional evidence and argument 
concerning the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


